DETAILED ACTION
This action is in response to the applicant’s amendment filed on 8 February 2022. 
Claims 1-2, 4-10, 12-18, and 20-22 are pending and examined.  Claims 1-2, 4-10, and 12-18 are currently amended.  Claims 3, 11, and 19 are cancelled.  Claims 20-22 are new.
Response to Arguments
Applicant’s arguments with respect to rejections of claims 1-2, 4-10, 12-18, and 20-22 under 35 U.S.C. §101 has been carefully considered.  Applicant argued that the “discretizing” and “feeding the observation sequence to a hidden Markov model” cannot be performed in the human mind.  Examiner respectfully disagrees.  The abstract idea falls under “Mental Processes” Grouping.  The independent claims and the other claims recite a method and device for obtaining driving state information, discretizing the driving state information to obtain an observation sequence, feeding the observation sequence, and outputting road condition state information as recited in independent claims 1, 9 and 17.  The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “by the processor”. That is, other than reciting “by the processor” nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “by the processor” language, the claim encompasses a person looking at data collected and forming a simple judgement.  The mere nominal recitation 
 Applicant argued that claims1-2, 5-7, 9-10, 13-15, and 17-18 rejected under AIA  35 U.S.C. §102(a)(1) as being anticipated by Yan et al., “A Hidden Markov Model for short term prediction of traffic conditions on freeways”, Transportation Research Part C: Emerging Technologies Volume 43, Part 1, June 2014, Pages 95-111 does not teach the newly amended language in independent claims involving first road and second road because Yan teaches analyzing traffic conditions in the same segment of road is persuasive.  As such the rejection is being withdrawn.
Applicant’s amendment to claims 1, 9, and 17 “obtaining driving state information of a first road, the first road being adjacent to a second road along a traffic flow direction;… generate road condition state information on road condition states during a transition from the first road to the second road, … wherein the road condition state information includes one or more of: a probability of transition from the first road to the second road while the first road being of the first state and the second road being of the second state; a probability of transition from the first road to the second road while the first road being of the first state and the second road being of the third state; a probability of transition from the first road to the second road while the first road being of the second state and the second road being of the first state; a probability of transition from the first road to the second road while the first road being of the second state and the second road being of the third state; a probability of transition from the first road to the second road while the first road being of the third state and the second road being of 
Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-10, 12-18, and 20-22 are rejected under 35 U.S.C. §101 because the claimed invention is not directed to patent eligible subject matter.  
Based upon consideration of all of the relevant factors with respect to the claim as a whole, the claim is determined to be directed to an abstract idea.  The rationale for this determination is explained below:  
When considering subject matter eligibility under 35 U.S.C. § 101 under the 2019 Revised Patent Subject Matter Eligibility Guidance, the Office is charged with determining whether the scope of the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). 
If the claim falls within one of the statutory categories (Step 1), the Office must then determine the two-prong inquiry for Step 2A whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea) (Step 2A 
Claims 1, 9 and 17 are rejected under 35 U.S.C. 101 because the claim invention is directed to an abstract idea without significantly more.
101 Analysis – Step 1: statutory category
Independent claims 1, 9 and 17 are rejected under 35 USC §101 because the claimed invention is directed to a process and machine respectively, which are statutory categories of invention (Step 1: Yes).  
101 Analysis – Step 2A Prong 1: Judicial Exception Recited
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes).  The abstract idea falls under “Mental Processes” Grouping.  The independent claims and the other claims recite a method and device for obtaining driving state information, discretizing the driving state information to obtain an observation sequence, feeding the observation sequence, and outputting road condition state information as recited in independent claims 1, 9 and 17.  The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “by the processor”. That is, other than reciting “by the processor” nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “by the processor” language, the claim encompasses a person looking at data 
101 Analysis – Step 2A Prong 2: Practical Application
The claim recites additional elements of obtaining driving state information, discretizing the driving state information to obtain an observation sequence, feeding the observation sequence, and outputting road condition state information.  The obtaining, discretizing, and feeding steps from the sensors and from the external source is recited at a high level of generality (i.e. as a general means of gathering vehicle and road condition data for use in the outputting step), and amounts to mere data gathering, which is a form of insignificant extra-solution activity.  The outputting step is also recited at a high level of generality (i.e. as a general means of outputting result from the feeding step), and amounts to mere post solution outputting, which is a form of insignificant extra-solution activity.   The “hidden Markov model” merely describes how to generally “apply” the otherwise mental judgements in a generic or general purpose traffic control environment.  The traffic control environment is recited at a high level of generality and is merely automates the discretizing step.  

Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea (Step 2A—Prong 2:  Practical Application?: No)
101 Analysis – Step 2B: Inventive Concept
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than insignificant extra-solution activity.  
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the generating and outputting steps were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The background recites that the real time traffic condition information and a traffic warning system for degree of traffic congestion is well known [0003].  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function.  Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer.  The claim is ineligible (Step 2B:  Inventive Concept?: No).  

Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-10, 12-18, and 20-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The amended limitation of claim 1 recites “obtaining driving state information of a first road, the first road being adjacent to a second road along a traffic flow direction; 
… generate road condition state information on road condition states during a transition from the first road to the second road, … wherein the road condition state information includes one or more of: a probability of transition from the first road to the second road 
Dependent claims 2, 4-10,12-18, and 20-22 are rejected based on their dependency on the rejected base independent claims 1, 9, and 17.
Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Allowable Subject Matter 
Claims 1-2, 4-10, 12-18, and 20-22 would be allowable if rewritten to overcome 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.   
Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Examiner’s Note
14.	The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.  
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP §2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive.  See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUEN WONG whose telephone number is (313)446-4851.  The examiner can normally be reached on M-F 9-5:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YUEN WONG/Primary Examiner, Art Unit 3667